AMY, Judge.
For the reasons discussed in the consolidated case of James Lilley, et al. v. Board of Supervisors of LSU, 98-1277 (La.App. 3 Cir. 3/24/99); 735 So.2d 696, the judgment of the lower court is affirmed as it relates to general damages and reversed as it relates to the award for medical monitoring. Costs of this appeal are set in the amount of $473.40 and are to be divided equally between the plaintiffs and the defendant, Board of Supervisors of Louisiana State University.
AFFIRMED IN PART; REVERSED IN PART AND RENDERED.